DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerry Lee Andken on 08/18/2022 (follow-up provided on 08/19/2022).
The application has been amended as follows: 
1. (Currently Amended) A system for visualization and quantification of ultrasound imaging data, the system comprising: 
a display unit; and 
a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus for generating an image from ultrasound data representative of a flow region defined by a bodily structure and fluid flowing within the bodily structure, wherein the processor is configured to: 
estimate axial and lateral velocity components of the fluid flowing within the bodily structure; 
determine a plurality of flow directions within the image based on the estimated axial and lateral velocity components; 
differentially encode the plurality of flow directions based on flow direction angle to generate a flow direction map, wherein processor is configured to encode the flow directions using a color key including at least three distinct colors and to cause the display unit to display a visual representation of the color key; 
cause the display unit to concurrently display the image including the bodily structure overlaid with the flow direction map; and 
perform statistical analysis of the flow directions over the flow region to identify a sub- region of the flow region having flow variability; and 
automatically select a region of interest (ROI) at the sub-region responsive to the identification of the sub-region.

17. (Currently Amended) A method for displaying ultrasound imaging data, the method comprising: 
generating an image from ultrasound data representative of a flow region defied by a bodily structure and fluid flowing within the bodily structure; 
estimating axial and lateral velocity components of the fluid flowing within the bodily structure; 
determining a plurality of flow directions within the image based on the estimated axial and lateral velocity components; 
differentially color-encoding the plurality of flow directions based on flow direction angle to generate a flow direction map; 
and displaying the image including the bodily structure overlaid with the flow direction map; and performing statistical analysis of the flow directions over the flow region to identify sub- regions of the flow region having flow variability; and 
automatically selecting a region of interest (ROI) at the sub-region responsive to the identification of the sub-region.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach every limitation of the independent claims. Specifically, while Du et al. (US PG Pub. No. US 2019/0314000 A1, Oct. 17, 2019) or Du (US PG Pub. No. US 2019/0365354 A1, Dec. 5, 2019), in combination with the BK Ultrasound Manual, substantially teach the limitations of claims 1 and 17, both Du and Du et al. teach that the ROI is generated (automatically or manually) prior to the statistical analysis of the flow directions and not responsive to identifying the sub-region based on the statistical analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793